By the Court.
Hilton, J.
Upon a demise, the landlord is not hound to disclose to the lessee the uses to which the demised premises have been previously put, and in the absence of any express covenants in the lease, there can be none implied by which the lessor can he held as warranting the premises fit for the purposes for which they are rented. Post v. Vetter, 2 E. D. Smith, 248 ; Howard v. Doolittle, 3 Duer, 464; Mechanics' and Trader's Fire Ins. Co. v. Scott, 2Hilton, 550; Gardiner v. Keteltas, 3 Hill, 330; Westlake v. De Graw, 35 Wend. 669. In the latter ease, the tenant was obliged to remove from the premises by reason of intolerable stenches, which pervaded the basement and other portions of the house to such an extent as rendered its occupation dangerous to the health of himself and family; and yet the Court held that he was liable for the rent due upon his contract of hiring, notwithstanding ho had., deserted the premises. Whitehead v. Clifford, 5 Taunton,, 5031
In the present case, the first defence sec up in the answer, is in. substance that the defendant entered into the contract for the hiring of the dwelling house in the complaint specified/ *101without the knowledge of the fact that it had been previously occupied as a brothel, with the assent of the plaintiff, who with intent to defraud and deceive, suppressed that fact from the defendant at the time of such hiring. That he entered into the occupation of the house with his wife and family, and was annoyed and insulted by lewd persons calling at all times during the day and evening, to obtain entrance for purposes of prostitution, that he could not quietly and peacefully occupy the premises, and was therefore evicted therefrom by the wrongful acts of the plaintiff.
The second defence is that the defendant was obliged to remove by reason of the plaintiff’s conduct, and by the breach of his covenant of quiet possession or enjoyment of the premises.
The landlord certainly cannot be held liable for the conduct of strangers, and especially when relief might have been had against them by application to the police; nor can the acts of strangers, claiming under no title, produce an eviction ; which must arise from the wrongful acts of the lessor in interfering with or disturbing the tenant’s occupation. Edgerton v. Page, 1 Hilton, 320; affirmed, 20 N. Y. R. 281.
Assuming as we must, that the allegations in the answer interposed before the justice are true, the most we can say of this case is, that the defendant was unfortunate in hiring a house for the residence of himself and family, which by reason '■fits previous occupation as a brothel had acquired an unpleasant notoriety; but the injury and annoyance of which he unplains, is not such as the law recognizes as a defence to an notion of this nature. Respecting the averment of fraudulent concealment of facts, it may be said that there can be no traudulent withholding of information, where there exists no obligation to disclose it.
_ The maxim of caveat empior applies to the transfer of all •ands of property, whether it be denominated as real or per“"nal, and the purchaser generally takes the risk of its qs.ility and condition, unless he protects himself on the ■abject by an express agreement. Clives v. Willoughby, 7 Hilton, 83. The only exceptions are, sales of provisions for domestic use (Van Bracklin v. Fonda, 12 John. 168), *102and a demise of ready furnished lodgings. Smith v. Manable, 1 Carr. & Marshm. 479.
Respecting the matter stated as the second defence, it seems almost unnecessary to add that the covenant for quiet enjoyment, expressed or implied in a lease only goes to the extent of engaging that the landlord has a good title, and can give a free and unincumbered lease of the premises demised. The acts of strangers not claiming under any title, cannot in any sense he regarded as a breach of this covenant on the part of the landlord.
The answer disclosed no defence, and-the justice was right in disregarding it.
Judgment affirmed.